Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least front surface and a vertical profile as in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The amended claim 1 recites “at least one front surface which is configured to be glued…tooth,” it is not clear how many front surfaces the retainer has. According to the drawings, the retainer appear to have a front side with a front surface and a back side with a back surface. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 recites “a vertical profile.” It is not clear what a vertical profile encompasses. As best understood, the front surface has a vertical dimension. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Yousefian (5,536,169). 

    PNG
    media_image1.png
    583
    754
    media_image1.png
    Greyscale

Yousefian discloses a retainer (figures 1-6) capable for stabilizing a position of teeth of a human dentition, the retainer comprising: an arc (fig.1) that has a curvature so that the retainer is applicable to teeth of an upper jaw or lower jaw of a patient to be treated (fig. 1), wherein the retainer Includes a plurality of local shapes (e.g. shapes that are intended for interproximal regions) that are arranged along a center line of the retainer and that are oriented perpendicular to the center line (col. 4, lines 45-47), wherein the local shapes are respectively adapted to cooperate with interdental spaces between adjacent teeth (fig. 5), wherein the retainer is integrally provided in one piece as see in the figures, wherein the retainer is formed from a thermoplastic synthetic  material (e.g. acrylic; col. 3 lines 60-62) that is capable of being processible by a 3-D printing method; at least one front surface which is configured/capable to be glued to a lingual surface of a tooth if one desires to do so, wherein the at least one front surface is configured integrally in one piece with the retainer, and wherein a vertical profile (e.g. height or shape) of the at least one front surface is adapted to the lingual surface of the tooth; the retainer has a three dimensional shape so that the center line of the retainer does not extend entirely in one plane (see figures).  

Yousefian is silent about the explicitly disclosing the retainer is configured so that a height of the retainer measured parallel to a vertical axis of the retainer has a dimension of at least twice or three times a thickness of the retainer; however, Yousefian clearly shows the height is significantly more than the thickness based on the provided figures. Thus one of ordinary skill in the art before the effective date of the claimed invention would understand to maintain sufficient height (twice or more) of the retainer based on the size of the teeth with respect to the thickness of the retainer to retain the teeth in a desired arrangement. 
Regarding the at least one local shapes of the retainer has a curvature radius of less than 1.0 mm, Yousefian discloses the retainer is made from a plaster case of teeth being made first and strips of polymer material are laid along the case of the teeth to form strips thereafter and lateral projections 21 (i.e. local shapes) formed to fill spaces between the teeth (col. 3, lines 52-59). The projections are pointy similar to the application’s invention. Thus one of ordinary skill in the art before the effective date of the claimed invention would understand to form the pointy projection with radius of curvature (less than or greater than 1 mm) based on the interproximal spaces of the treated teeth to maintain the teeth in the desired arrangement. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yousefian as applied to claim 1 above, and further in view of Li et al. (2013/0302742).
yousefian discloses the invention substantially as claimed except for the thermoplastic being polyetheretherketone; however, polyetheretherketone, acrylic are known in the art for making dental appliances. Li teaches dental appliance comprising polyetheretherketone ([0029]).  It would have been obvious to one of ordinary skill  before the effective date of the claimed invention to modify Yousefian by selecting the material as claimed since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co. v. International Corp., 325 U.S. 327, 65.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772